John A. Fogleman, Justice, concurring. In Bates v. State Bar of Arizona, 433 U.S. 350, 97 S. Ct. 2691, 53 L. Ed. 2d 810 (1977), the United States Supreme Court said: *** And the special problems of advertising on the electric broadcast media will warrant special consideration. Yet none of the proponents of rules governing advertising by lawyers advises us of any study made by anyone indicating what special consideration should be given television advertising. This court is not in any position to make such a study or arrive at any conclusions on the special considerations warranted without some guidance in the matter. I trust that some such study will be made by someone in the near future and that we will be advised of any recommendations on that subject and the reasons for them.